PER CURIAM:
The respondent, Seth Zimmerman, a member of our Bar, was convicted on his guilty plea of first-degree theft in violation of D.C.Code §§ 22-3211, 22-3212(a) (2001). As the Board on Professional Responsibility states in its Report and Recommendation, respondent’s offense involves moral turpitude per se, see In re Tillerson, 878 A.2d 1186 (D.C.2005), and his disbarment is therefore mandatory under D.C.Code § ll-2503(a) (2001). Neither Bar Counsel nor respondent has disagreed. Accordingly, it is hereby,
ORDERED that Seth Zimmerman is disbarred from the practice of law in the District of Columbia, and his name shall be stricken from the roll of attorneys authorized to practice before this court. For the purposes of reinstatement, respondent’s disbarment will run from the date that he files an affidavit which conforms to the requirements of D.C. Bar R. XI, § 14(g).

So ordered.